DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Han et al (US 2020/0169745), with earliest filing priority date of November 27th 2018, discloses adding the one or more HMVP candidates from the HMVP candidate history table comprises comparing a first HMVP candidate in the HMVP candidate history table to two entries in the motion vector predictor list and no other entries, and adding the first HMVP candidate to the motion vector predictor list when the first HMVP candidate is different than both of the two entries in the motion vector predictor list. 
Hung et al (US 2020/0112715) discloses updating the HMVP table to include at least a second motion vector candidate from the list of candidate motion vectors, but fails to disclose “wherein using the table to construct the motion candidate list comprises checking at least one motion candidate of the table to determine whether to add the checked motion candidate from the table to the motion  candidate list of the subsequent video block, and the coded information comprises a coding mode of the current video block” (¶168).
Sugio et al (US 2012/0307903) discloses constructing a motion candidate list for a current video block (¶¶139-142 motion vector predictor candidate calculation unit 114 calculates motion vector predictor candidate lists for a current block). But fails to disclose checking at least one motion candidate to determine whether to add the checked motion candidate from the table to the motion candidate list of the subsequent video block, and the coded information comprises a coding mode of the current video block.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al (US 2020/0169745), Hung et al (US 2020/0112715), and Sugio et al (US 2012/0307903).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486